Citation Nr: 1132271	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for a bilateral foot disorder, variously diagnosed as bilateral pes planus and plantar fasciitis.

3.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2008, the Veteran, accompanied by her representative, testified at a videoconference hearing before the Board.  A transcript of these proceedings has been associated with the Veteran's claims file.

This case was previously before the Board in August 2008.  The Board reopened the claim for service connection for a left knee disorder and remanded the de novo claim, along with the Veteran's increased ratings claims for a foot condition and allergic rhinitis, for further development, including for the Veteran to undergo VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's August 2008 remand, the RO, in pertinent part, was instructed to schedule the Veteran for VA examinations.  In November 2009 correspondence, the Veteran was notified that a VA medical facility would schedule her for a VA examination in connection with the claims. The Veteran was further notified that the VA medical facility would notify her of the date, time, and place of the examination.  This letter specifically indicated that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.

The Compensation and Examination Inquiry, dated in March 2010, indicates that the examinations were cancelled as the Veteran failed to report.  

It appears that the Veteran was scheduled for various VA examinations in January 2010 and failed to report; however, there is no indication in the claims file that the Veteran was informed of the date, time, and place of the examination.   

In an April 2010 submission, the Veteran contended that she never received notice of the examinations and requested that they be rescheduled.  In July 2010, the Veteran's authorized representative argued that there was no proof in the claims file that the Veteran was properly notified that she had been scheduled for these examinations.  The Board agrees.

Given the foregoing, the Board finds that compliance with the August 2008 remand has not been accomplished.  The August 2008 remand requested that the Veteran be afforded VA examinations in connection with her claims on appeal.  Unfortunately, there is no indication in the claims file that the Veteran was ever notified that she had been scheduled for these examinations.  Therefore, the VA medical facility's attempt to schedule VA examinations in January 2010 does not satisfy the August 2008 remand directives.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left knee disorder, bilateral foot disorder, and/or allergic rhinitis that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. Once the development above has been completed, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern: 
The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
The examiner shall respond to the following inquiries.   

a.) With regard to the Veteran's claim of service connection for a left knee disorder, the examiner who prepared the August 2006 VA examination report (or a suitable substitute if such examiner is unavailable) should indicate whether it is at least as likely as not (50% or greater) that the Veteran's left knee condition is proximately due to or the result of the service-connected right knee patellofemoral pain syndrome?

b.) With regard to the Veteran's claim for an increased rating for her foot disorder, the examiner should specify whether the current foot condition, to include pes planus and plantar fasciitis, is (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosites, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.  The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service- connected disability.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

c.) With regard to the Veteran's claim for an increased rating for her allergic rhinitis, the examiner should indicate whether the Veteran's allergic rhinitis is with or without polyps, and whether there is greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for a left knee disorder and increased ratings for a bilateral foot disorder and allergic rhinitis, to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


